EXHIBIT Contact: ClearOne Communications, Inc Investor Relations (801) 303-3555 FEDERAL COURT ORDERS JUDGMENT IN FAVOR OF CLEARONE FOR APPROXIMATELY $9.7 MILLION IN TRADE SECRET MISAPPROPRIATION CASE Judgment includes exemplary damages against all defendants, for willful and malicious misappropriation of ClearOne’s trade secrets Salt Lake City, UT – April 21, 2009 – ClearOne (NASDAQ: CLRO). A Memorandum Decision and Order (the “Final Order”) was issued by the federal court yesterday, in favor of ClearOne Communications, Inc., awarding it approximately $9.7 million in joint-and-several and individual judgments against the defendants. The defendants include Biamp Systems Corporation (“Biamp”) and a group of defendants sometimes termed the “WideBand Defendants,” which group consists of WideBand Solutions, Inc. (“WideBand”); three of WideBand’s principals – Dr. Jun Yang (a former ClearOne employee), Andrew Chiang (previously affiliated with an entity that sold certain assets to ClearOne), and Lonny Bowers; and a company owned primarily by Yang, named Versatile DSP, IncIn addition, the court adopted and upheld the jury’s finding that all defendants had acted willfully and maliciously in misappropriating ClearOne’s trade secrets, and awarded exemplary damages against each of the defendants. The Final Order was issued in the case which was presented to a jury in October and November 2008 (the “Intellectual Property Case”), bringing claims for, among other things, theft of ClearOne’s trade secrets.On November 5, 2008, the jury returned a unanimous verdict in the Intellectual Property Case in favor of ClearOne and against all of the defendants, awarding ClearOne millions of dollars in damages, and finding that all of the defendants willfully and maliciously misappropriated ClearOne’s trade secrets. By its Final Order, the court resolved various post-verdict motions filed by ClearOne and the defendants, including the defendants’ arguments that they should not be subject to exemplary damages for willfully and maliciously misappropriating
